United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1439
Issued: November 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from an April 3, 2008 Office of
Workers’ Compensation Programs’ merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion by denying appellant authorization
for lumbar fusion surgery.
FACTUAL HISTORY
Appellant, a 50-year-old letter carrier, filed a Form CA-2 claim for benefits, alleging that
he developed degenerative disc disease causally related to factors of employment. The Office
accepted the claim for lumbosacral spondylosis. It paid appropriate compensation for temporary
total disability.
In a report dated July 11, 2007, Dr. Michael C. Chabot, an osteopath, stated that appellant
complained of lower lumbar pain radiating into the left lower extremity. He noted that a

discogram revealed positive reproduction of his back pain symptoms with an injection at the
L4-5 level. Dr. Chabot advised that x-rays of the lumbar spine revealed mild disc space
narrowing at L5-S1; in addition, a magnetic resonance imaging (MRI) scan showed evidence of
disc desiccation and degeneration at L4-5 and L5-S1. He indicated that appellant had to decide
whether he wanted to live with his symptoms or consider undergoing surgical intervention in the
hope of relieving them. Dr. Chabot stated that the surgical procedure consisted of either a
posterior decompressive laminectomy and fusion with interbody implants or a transabdominal
anterior interbody fusion with anterior implants. He related that he discussed the risks and
benefits of both procedures with appellant.
By letter dated August 9, 2007, the Office asked Dr. Chabot for additional information
regarding the spinal surgery he had recommended for appellant. It asked Dr. Chabot what
specific surgical procedure he recommended, the specific levels that would be surgically treated
and whether a bone stimulator would be utilized after surgery. The Office also asked whether
the proposed surgical intervention would be likely to cure, give relief, reduce the degree of the
period of disability, or aid in lessening the amount of the monthly compensation.
In a report dated August 16, 2007, Dr. Chabot stated that he had not examined appellant
since his July 11, 2007 report. He essentially reiterated the findings, conclusions and surgical
options he presented to appellant in this previous report. Dr. Chabot advised that he would not
use a bone stimulator, but instead would use bone morphogenic protein in the proposed
procedure. He stated that, according to recent studies, this has the highest likelihood of
achieving a satisfactory fusion at the two anterior and posterior lumbar levels. Dr. Chabot
asserted that the intent of any surgical procedure is to offer medical intervention that would cure,
give relief, or reduce the degree of disability to an individual.
In a report dated September 16, 2007, an Office medical adviser reviewed the medical
record and recommended that the Office deny authorization for the requested two level lumbar
fusion surgery. He stated that the June 19, 2007 discogram was not positive at the L4-5 and L5S1 levels that Dr. Chabot wanted to fuse. The Office medical adviser noted that there were no
medical records indicating that appellant had lumbar instability, one of the “traditional” reasons
for performing lumbar fusion surgery.
In order to determine whether appellant’s two level lumbar fusion surgery was causally
related to his accepted lumbosacral spondylosis condition, the Office referred appellant to
Dr. Jack C. Tippett, Board-certified in orthopedic surgery, for a second opinion examination. In
a report dated October 24, 2007, Dr. Tippett stated that appellant still had residual symptoms of
work-related lumbosacral spondylosis and noted imaging evidence of degenerative changes in
the lower lumbar spine with degenerative disc disease which were present for several years.
When asked whether the recommended operative intervention likely accomplish a cure, relief, or
reduction in the degree or the period of disability, he responded:
“No. The recommended surgery would do just the opposite. It would not cure his
symptoms. Although it might give relief, there is a likelihood that he could have
even more symptoms, which would be harder to control than [those] he has at the
present time. It would increase his period of disability.”

2

The Office found that there was a conflict in the medical evidence between Drs. Chabot
and Tippett regarding whether appellant’s surgery was related to an accepted condition. It
referred appellant to Dr. Marvin R. Mishkin, Board-certified in orthopedic surgery, for an
impartial examination to resolve the conflict.
In a report dated January 7, 2008, Dr. Mishkin noted findings on examination and
reviewed appellant’s history of injury and medical records. He stated:
“It is my opinion within a reasonable degree of medical certainty that this
individual has very mild to minimal degenerative disc disease at L4-5 and L5-S1.
Based on the x-rays taken in this office, there has been no evidence of any
significant structural changes in the lower lumbar spine or disc spaces at L4-5 or
L5-S1. [Appellant] has no clinical evidence of radiculopathy. He has no
evidence of any neurological deficit based on this examination.
“It is my opinion within a reasonable degree of medical certainty that I would not
recommend surgical treatment to the lumbar spine, as indicated in the reports of
Dr. Chabot.
I would not recommend anterior surgical procedure with
decompression or posterior surgical procedure with decompression and fusion.
(Emphasis in the original.)
“It is my opinion that [appellant’s] subjective complaints do not correlate with
the lack of objective evidence. Therefore, he would not be an appropriate
candidate to perform back fusion. Such surgery should be performed if there is
definite clinical evidence of nerve root compression or vertebral instability
resulting in symptoms with objective findings of neurological deficit that has been
documented over a period of time and are getting progressively worse, and which
did not respond to conservative treatment. [Appellant] does not have such a
history and does not have such findings.
“Any surgery performed on this individual, in my opinion, would not be
associated with any work-related injury and, based on the information available to
me, would be related to [appellant’s] subjective complaints of pain with no
significant clinical evidence of radiculopathy or nerve root compression.”
By decision dated April 3, 2008, the Office denied authorization for left shoulder
arthroscopy with rotator cuff repair. It found that the weight of the medical evidence, as
represented by Dr. Mishkin’s impartial medical opinion, indicated that the recommended
surgical intervention was not related to his employment.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
1

5 U.S.C. § 8101 et seq.

3

considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.2 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
the Act. The Office has the general objective of ensuring that an employee recovers from his
injury to the fullest extent possible in the shortest amount of time. It therefore has broad
administrative discretion in choosing means to achieve this goal. The only limitation on the
Office’s authority is that of reasonableness. Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.3
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.4
ANALYSIS
In this case, the Office accepted that appellant had sustained the condition of lumbosacral
spondylosis. Dr. Chabot stated in his July 11 and August 16, 2007 reports that appellant’s lower
lumbar pain radiating into the left lower extremity. He noted that lumbar spine x-rays revealed
mild disc space narrowing at L5-S1 and that an MRI scan showed evidence of disc desiccation
and degeneration at L4-5 and L5-S1. Dr. Chabot stated that appellant could either live with these
symptoms or consider undergoing surgery to relieve them. He recommended either a posterior
decompressive laminectomy and fusion with interbody implants or a transabdominal anterior
interbody fusion with anterior implants, which had the highest likelihood of achieving a
satisfactory fusion at the two anterior and posterior lumbar levels. However, the Office medical
adviser and Dr. Tippett, the second opinion physician, found that the need for such surgery was
not related to any employment-related incident or activity. Dr. Tippett opined that the
recommended surgery would not cure his symptoms and might even increase them. To resolve
this conflict in the medical evidence, the Office referred appellant to Dr. Mishkin for an impartial
medical examination. As noted above, the only restriction on the Office’s authority to authorize
medical treatment is one of reasonableness. In his January 7, 2008 report, Dr. Mishkin asserted
that he would not recommend the type of lumbar fusion surgery proposed by Dr. Chabot. He
stated that, because appellant’s subjective complaints did not correlate with objective evidence,
he would not be an appropriate candidate for lumbar spine fusion. Dr. Mishkin opined that
without definite clinical evidence of nerve root compression or vertebral instability resulting in
objective, documented findings of a long-term, worsening neurological deficit, appellant should
not undergo the recommended procedure. He concluded that any surgery performed on appellant
would not be associated with any work-related injury.

2

5 U.S.C. § 8103.

3

Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

4

5 U.S.C. § 8123(a).

4

The Board finds that the Office properly found that Dr. Mishkin’s referee opinion
negated a causal relationship between appellant’s condition and the proposed two level lumbar
fusion surgery. Dr. Mishkin’s opinion is sufficiently probative, rationalized and based upon a
proper factual background. Therefore, the Office properly accorded Dr. Mishkin’s opinion the
special weight of an impartial medical examiner.5 Accordingly, the Board finds that
Dr. Mishkin’s opinion constituted sufficient medical rationale to support the Office’s April 3,
2008 decision.
Therefore, given the fact that the weight of the medical evidence of record, as represented
by Dr. Mishkin’s referee opinion, indicates that the need for lumbar fusion surgery is not work
related, the Office did not unreasonably deny appellant’s request for surgery to ameliorate his
lumbosacral spondylosis/degenerative disc condition. The Office did not abuse its discretion to
deny appellant authorization for two level lumbar fusion surgery.
CONCLUSION
The Board finds that the Office did not abuse its discretion to deny appellant
authorization for lumbar fusion surgery.
ORDER
IT IS HEREBY ORDERED THAT the April 3, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

Gary R. Seiber, 46 ECAB 215 (1994).

5

